IN THE SUPREME COURT OF THE STATE OF KANSAS


                                        No. 116,943

                           In the Matter of HARRY LOUIS NAJIM,
                                        Respondent.


                             ORDER OF REINSTATEMENT


       On December 1, 2017, this court indefinitely suspended the respondent Harry
Louis Najim's license to practice law in Kansas retroactive to the May 15, 2015, order of
temporary suspension. The court further ordered that the respondent undergo a
reinstatement hearing under Supreme Court Rule 219(d) (2017 Kan. S. Ct. R. 263) prior
to its consideration of any petition for reinstatement filed under Supreme Court Rule
219(b). In re Najim, 307 Kan. 76, 405 P.3d 1223 (2017).


       On November 19, 2018, the respondent filed a petition for reinstatement. The
Disciplinary Administrator agreed that sufficient time had passed for the court to
reconsider the suspension order. The court then ordered the Disciplinary Administrator to
conduct an investigation of the facts alleged in the petition for reinstatement and the
respondent's conduct since the court suspended the respondent's license. See Rule
219(d)(2) (2019 Kan. S. Ct. R. 270). The court further ordered that upon completion of
the Disciplinary Administrator's investigation, the respondent appear for a reinstatement
hearing before a hearing panel appointed by the Kansas Board for Discipline of Attorneys
and that the reinstatement matter proceed pursuant to Rule 219. The court has since
received the final hearing report detailing the panel's findings in support of its
recommendation for reinstatement.


       After careful consideration and a thorough review of the final hearing report, the
court finds the respondent's license to practice law in Kansas courts should be reinstated.


                                              1
The court further finds such reinstatement should be conditioned upon the respondent's
compliance with the annual continuing legal education requirements and upon his
payment of all fees required by the Clerk of the Appellate Courts and the Kansas
Continuing Legal Education Commission. See Supreme Court Rule 208 (adopted April
25, 2019) (attorney registration); Supreme Court Rule 811(b) (2019 Kan. S. Ct. R. 553)
(continuing legal education).


       IT IS THEREFORE ORDERED that the respondent's license to practice law in Kansas
is reinstated, conditioned upon the respondent's compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the Clerk of
the Appellate Courts and the Kansas Continuing Legal Education Commission. Upon
receipt of proof of the completion of these conditions, the Clerk is directed to enter the
respondent's name on the roster of attorneys actively engaged in the practice of law in
Kansas.


       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to the respondent.


       Dated this 11th day of September, 2019.




                                              2